 I take this opportunity warmly to 
congratulate you. Sir, on your election to the presidency of the forty-seventh 
session of the General Assembly. We know that we are in capable hand as we 
face the important tasks ahead of us. I should also like to express my 
appreciation to your predecessor. Ambassador Samir Shihabi of Saudi Arabia, 
for the distinguished manner in which he guided the General Assembly during 
the last session. 
It was one year ago that the General Assembly honoured the Republic of 
the Marshall Islands by granting it membership in the United Nations. On this 
anniversary, as we reflect on our times, we note that a central feature of the 
international political landscape of the past several years has been the 
emergence or the re-emergence of the nationalities. 
It is our grave responsibility to serve our nations during this 
challenging period of transition and development. Throughout the world we are 
seeing the advent of self-government by nations. The sovereignty and dignity 
of indigenous peoples are coming to be recognized as the basis for effective 
government. In the Marshall Islands, as in other developing countries 
throughout the world, we have set high aspirations for our nation and we seek 
expanded opportunities for our people. Our children will no longer be denied 

achievement of their potential because of the time and place into which they 
were born. They will be the hope and the pride of our nation, and our future. 
We are grateful to the United Nations for its steadfast commitment to 
fostering the self-government and self-determination of peoples. For many 
peoples, it has been a long time coming. 
Like so many countries, large and small, the Marshall Islands was for 
four and a half decades relegated to one camp of the great cold-war struggle. 
In the immediate aftermath of the Second World War, the residents of Bikini 
and Enewetak Atolls in the Northern Marshall Islands were relocated from their 
ancestral homes so that the United States Government could conduct an 
extensive and widely publicized programme of testing atomic and nuclear 
weapons. Even though the testing programme was discontinued in the late 
1950s, our Government and people are still coming to terms with its effects on 
our health and way of life. We have many good reasons to applaud the end of 
the cold war. 
 
The breakdown of the two contending camps has left a world in which we 
can no longer conveniently apply the simple classification of nations into the 
Eastern bloc or the Western block. It is a time fraught with uncertainty and 
risk, but it is also a time for rethinking our concepts of government and its 
relation to individual citizens. And with this rethinking we must see that 
greater responsibilities are opened to mankind. 
We are finding that the expediencies that once worked in the cold war 
centres of power are too broad, too large in scale, too impersonal, for the 
smaller nations. Development is now taking place on a more human scale. The 
growth of nations is providing the context for human ingenuity to assert 
itself with fewer restraints. The progress of the past decade has resulted in 
a greater portion of mankind than ever before living in situations of 
political and economic freedom. Increasingly, the human spirit has been able 
to soar unfettered by restraints and regulations imposed by authorities too 
distant from individuals' circumstances. 
In a setting of liberty, the individual is empowered to advance to the 
extent of his ability. For many years teachers in the Marshall Islands have 
sought to implement the wise insight of Marcus Aurelius: 
"Give a man a fish and you have fed him for a day. Teach a man to fish 
and you have fed him for ever." 
Some of our teachers have even convinced themselves that this is Marshallese 
folk wisdom! But at least they recognize that the most effective help is 
self-help. 
The exchange of ideas and the reduction of trade barriers have served to 
draw mankind together. People throughout the world are now cooperating in the 
developmental process. In no nation do people live in the isolation that our 
 
ancestors did only a century ago and that some people endured until the end 
of the cold war. But, in the face of modernization, the people and places of 
the world have retained their particular attributes, and these are now giving 
force and cohesion to their national characters. 
The past year has seen the Earth Summit in Rio de Janeiro. At this 
historic gathering the nations of the world agreed to pursue their 
developmental goals in a manner that will sustain the ecological diversity of 
our planet. We in the Marshall Islands, living on low-lying coral atolls and 
islands, have been following with great interest the scientific debate over 
global warming. The same careful approach that we have applied to evaluating 
the impact of nuclear testing in our islands is also being applied to the 
possible dangers of a rise in sea level. In this regard, I am pleased to 
reiterate the call that President Amata Kabua of the Marshall Islands made at 
the Rio Summit for the United Nations to convene a follow-up Earth Summit in 
1995, coinciding with the fiftieth anniversary of the United Nations. 
If global warming endangers certain regions and certain modes of life, we 
have to confirm the risks and inform our citizens about them. An environment 
at risk will be a significant constraint for the developing nations in the 
late twentieth century. Nevertheless, our concern for environmental quality 
need not put a halt to the developmental process. Instead, it will be part of 
the overall situation to which individuals will respond with creativity and 
productivity. 
With the assistance of the United Nations, the people of our countries 
will continue to benefit from the international structure of trade, cultural 
exchanges, environmental studies and the resolution of disputes. 

The heart of the United Nations consists of the many Member 
nation-States. The rich mix of nationalities is certainly complicating the 
map of the world. Our challenge is to find collective benefit in this 
diversity. 
As a primary obligation, of course, we must meet basic human needs that 
are beyond local capabilities: collectively, we can help feed the starving 
refugees of Somalia; we can commit our manpower and financial resources to 
help bring peace to the Middle East and in the Balkan States; we can provide 
emergency assistance to the victims of natural disasters; we can continue to 
work towards the eradication of the great plagues. In these situations, where 
the human need is greatest, the United Nations is admirably serving its 
purposes. In addition, the techniques and processes made available by the 
agencies of the United Nations have helped provide our citizens with security 
and basic public services. 
On the other hand, the preservation of cultural diversity, and probably 
the preservation of environmental diversity, will require the direct 
commitment of nations and individuals. In an era of national consciousness, 
most matters of public policy, even those with international consequences, are 
going to be worked out at the national level - and frequently locally and 
individually. 
Let us celebrate the diverse nationalities, and do everything in our 
power to nurture our peoples and enable them to lead lives that are full and 
contented and peaceful.